DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford et al (US20160288744) in view of Elend (US20150095711).

As to claim 1, Rutherford discloses a battery management system (BMS), comprising: at least two, dual, controller area network (CAN) transceivers, wherein a first CAN transceiver is configured to transmit messages to a vehicle bus and a second CAN transceiver is configured to transmit messages to a charger bus (Fig. 5 with dual CAN transceivers systems such as ECU and BMS coupled to CANH and CANL (paras. 0056, 0057); 
And Rutherford does not explicitly disclose a computer program operable to communicate with the two, dual, CAN transceivers to toggle back and forth between vehicle intended, and charger intended, messaging states to improve battery operating efficiency.  
Elend teaches a computer program operable to communicate with the two, dual, CAN transceivers to toggle back and forth between vehicle intended (para. 0002), and charger intended, messaging states to improve battery operating efficiency (manage power messages for effective power expenditure, para. 0063).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.


As to claims 2, and 14, Elend discloses the BMS, wherein the computer program further controls baud rates (Fig. 3a, and para. 0042).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.

As to claim 3, Rutherford discloses the BMS, wherein the BMS improves battery operating efficiency of a vehicular lithium battery (said battery, para. 0030).  

As to claim 4, Elend discloses the BMS, wherein the at least two, dual, CAN transceivers are positioned on a printed circuit board (PCB) (para. 0097).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.

As to claim 5, Elend discloses the BMS of claim 1, wherein the at least two, dual, CAN transceivers are positioned on an integrated circuit (IC) (para. 0085).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.

As to claim 6, Elend discloses the BMS, further comprising a processor and storage medium in operable communication with the computer program and the at least two, dual, CAN transceivers (para. 0103).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.

As to claim 7, Elend discloses the BMS, wherein the at least two, dual, CAN transceivers are in direct communication with the processor and storage medium (para. 0063). One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.

 As to claim 8, Rutherford discloses the BMS, wherein the at least two, dual, CAN transceivers are in indirect communication with the processor and storage medium (para. 0055).  

As to claim 9, Rutherford discloses the BMS, wherein the at least two, dual, CAN transceivers comprise typical MAX13054ESA+ transceivers (para. 0059).  

As to claim 10, Rutherford discloses a method of operating a battery management system (BMS) of a battery in communication with at least two, dual, controller area network (CAN) transceivers, wherein a first CAN transceiver is configured to transmit messages to a vehicle bus and a second CAN transceiver is configured to transmit messages to a charger bus, the method comprising: sensing a battery input(para.0027); 
comparing the sensed battery input to predetermined threshold levels within the BMS (para.0078); determining if the battery is in a charge state or a discharge state (para.0030); and Elend teaches switching between the at least two, dual, CAN transceivers to transmit vehicle intended messages, or charger intended messages, to improve battery operating efficiency (para. 0063).  ).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford with Elend to enable appropriate system messaging.


As to claim 11, Rutherford discloses the method, further comprises determining that the battery is not being charged and is in the discharge state (para. 0027), and continuing to transmit vehicle intended CAN messages to the battery while the battery remains in the discharge state (para. 0030).  

As to claim 12, Rutherford discloses the method, further comprising determining that the battery is being charged and is in the charge state (para.0027), and then switching to transmitting charger intended CAN messages while the battery is in the charge state (para.0030). 
 
As to claim 13, Rutherford discloses the method, wherein switching further comprises toggling back and forth toggle back between vehicle intended, and charger intended, messaging states to improve overall battery operating efficiency (para. 0055).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rutherford.

As to claim 15, Rutherford discloses a method of operating a battery management system (BMS) of a battery in communication with at least two, dual, controller area network (CAN) transceivers, wherein a first CAN transceiver is configured to transmit messages to a vehicle bus and a second CAN transceiver is configured to transmit messages to a charger bus (para. 0027), the method comprising: sensing a battery input to ensure the battery is not being charged and is still being discharged by a vehicle in operation(para.0057); and continuing to transmit vehicle intended CAN messages as long as the battery remains in a discharge state, to improve battery operating efficiency (para. 0031).  

As to claim 16, Rutherford discloses the method, further comprising determining that the battery is being charged and is in a charge state, and then switching to transmitting charger intended CAN messages while the battery is in the charge state (para. 0057).  

As to claim 17, Rutherford discloses the method, wherein switching further comprises toggling back and forth toggle back between vehicle intended, and charger intended, messaging states to improve overall battery operating efficiency (para. 0055).  

As to claim 18, Rutherford discloses the method, further comprising comparing the sensed battery input to predetermined threshold levels within the BMS (para. 0073). 
 Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford view of Elend and in further view of Guangxi (CN104199298)

As to claim 19, Rutherford as modified by Elend does not explicitly disclose the method, further comprising verifying that CAN messages are appropriately sent by the BMS. 
Guangxi teaches the method, further comprising verifying that CAN messages are appropriately sent by the BMS (verifying CAN message, paras. 0018 – 0022). One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford/Elend with Guangxi to enable verification of message delivery.

As to claim 20, Guangxi discloses the method, further comprising verifying that CAN messages are appropriately sent by the BMS by connecting devices transmitting at different baud rates to verify that the BMS adjusts baud rates appropriately (paras. 0018- 0022).  One of ordinary skill in the art before the effective filing date of the claimed invention would have modify Rutherford/Elend with Guangxi to enable verification of message delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150373158,US20130221919, and US9496730, and among others teach the battery management capacity that uses dual controller for both the vehicle bus and the charging bus.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184